Citation Nr: 1111565	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of an initial disability rating of 20 percent for service-connected degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back syndrome.   

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back syndrome, to include whether restoration of a 20 percent disability evaluation is warranted.  

3.  Entitlement to an initial compensable disability rating for service-connected surgical scars status post L5-S1 disectomy.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neuropathic pain of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neuropathic pain of the left lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected partial posterior medial meniscectomy of the right knee.

7.  Entitlement to an initial compensable disability rating for service-connected surgical scars of the right knee.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to November 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).   

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The issues of entitlement to restoration of a 20 percent disability for degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back as well as entitlement to increased initial ratings for degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back, surgical scars status post L5-S1 disectomy, neuropathic pain of the bilateral lower extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected partial posterior medial meniscectomy of the right knee is currently manifested by pain and minimal limitation of motion; the evidence does not show flexion limited to 45 degrees or less; extension limited to 10 degrees or more; locking; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula associated with the Veteran's right knee.  

2.  The competent and credible evidence of record indicates that prior October 27, 2010, the Veteran's scars associated with his right knee disability were superficial, painless, and did not manifest in adherence of underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.

3.  The competent and credible evidence of record indicates that from October 27, 2010, the Veteran's scar associated with his right knee disability was superficial and manifested by pain.

4.  The evidence does not show that the Veteran's service-connected partial posterior medial meniscectomy of the right knee and surgical scars of the right knee are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of the currently assigned 10 percent for the service-connected partial posterior medial meniscectomy of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

2.  Prior to October 27, 2010, the criteria for a compensable disability rating for surgical scars of the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  From October 27, 2010, the criteria for a disability rating of 10 percent, but no greater, for painful scar of the service-connected right knee disability, has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4.  Application of extraschedular provisions for the service-connected partial posterior medial meniscectomy of the right knee and surgical scars of the right knee is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected partial posterior medial meniscectomy of the right knee and surgical scars of the right knee.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in July 2007, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in December 2007.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right knee disability and surgical scars of the right knee under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in October 2010.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to an increased initial rating in excess of 10 percent for service-connected partial posterior medial meniscectomy of the right knee and entitlement to an initial compensable rating for surgical scars of the right knee.


Higher evaluation for Right Knee Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to an increased rating for his service-connected partial posterior medial meniscectomy of the right knee, which is currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 [limitation of leg flexion].
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the period under consideration, the Veteran has reported symptoms such as locking, feelings of buckling, and feelings of giving out in his right knee.  See the October 2010 Board hearing transcript, pgs. 34-35.  The Board notes that the Veteran is competent to attest to experiencing locking, buckling, and giving out in his knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

While the Veteran is competent to report his feelings of locking, buckling, and giving out, he is not competent to associate these symptoms with recurrent subluxation or lateral instability.  Such opinion requires medical training and expertise.  Furthermore, the clinical evidence of record is pertinently absent that either recurrent subluxation or lateral instability of the Veteran's knee exists.  Specifically, the December 2007 VA examination report indicates that the Veteran denied instability as well as episodes of the knee giving away, deformity, locking, weakness, and stiffness, dislocation, locking episodes, or recurrent subluxation.  Upon examination, the VA examiner noted no objective evidence of crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  He also reported that the Veteran's gait was normal at a slow pace.  Finally, the Veteran indicated at the October 2010 Board hearing that he did not use a brace for his right knee.  Based on the lack of any competent evidence of instability or subluxation in the Veteran's right knee, the Board finds that Diagnostic Code 5257 is not for application.  

With respect to awarding the Veteran a separate disability rating for arthritis under Diagnostic Code 5003 [arthritis], the evidence of record is pertinently absent any indication that the Veteran suffers from arthritis in his right knee, nor has he so contended.  Accordingly, use of Diagnostic Code 5003 is not for application.  

The Board additionally notes that there is no evidence of ankylosis, locking of the knee, disability caused by cartilage removal, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this case.

The medical evidence of record demonstrates that the Veteran's right knee disability is manifested by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5260 and 5261 is appropriate in this case.  Moreover, a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Schedular rating

The Veteran was afforded a VA examination in December 2007.  He complained of steady pain and swelling in his right knee and inability to stand for more than a few minutes or walk for more than a mile.  He denied the use of assistive aids for walking.  The Veteran also noted severe flare-ups which occurred one to two times a month and lasted one to two days in duration.  He stated that the right knee disability has no effects on feeding; mild effects on dressing; moderate effects on bathing and recreation; moderate to severe effects on chores and traveling; and severe effects or causes him to prevent exercise. 

Upon physical examination, the VA examiner reported a normal gait at a slow pace.  Range of motion testing revealed flexion of the right knee of 105 degrees with pain at 95 degrees, extension of zero degrees with pain at zero degrees, and no additional loss of motion on repetitive use.  The Veteran was diagnosed with residuals of status post right knee surgery.  

The Veteran continued his complaints of right knee pain at the October 2010 Board hearing.  Specifically, he stated that he has difficulty with full extension and kneeling.  

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is exceeded by the 95 degrees of the right knee taking into account reports of pain recorded during the course of this appeal.  There is no evidence which indicates that a greater limitation of flexion currently exists.  Thus, without evidence of limitation of flexion of 45 degrees or less in the right knee, a separate compensable evaluation for right knee flexion cannot be assigned based on Diagnostic Code 5260 during any period under consideration.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the December 2007 VA examination indicated zero degrees extension.  There is no evidence which indicates that a greater limitation of extension currently exists.  Thus, without limitation of extension to 10 degrees or more in the right knee, a separate compensable evaluation for right knee extension cannot be assigned under Diagnostic Code 5261 during any period under consideration.  

For the reasons stated above, under Diagnostic Codes 5260 and 5261, respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a disability rating in excess of 10 percent under either Diagnostic Code for the right knee at any time during this appeal.  Furthermore, as the evidence does not show both a compensable level of disability for limitation of flexion and a compensable level of disability for limitation of extension, separate compensable disability evaluations based on limitation of flexion and limitation of extension are not warranted.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right knee disability, notably his difficulty in walking or standing for long periods of time as well as flare-ups.   

However, the Board places greater probative value on the objective clinical findings which do not support a rating in excess of 10 percent.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's knee complaints.  Specifically, during the VA examination in December 2007, the Veteran was able to maintain right knee forward flexion up to 95 degrees, and right knee limitation of extension of zero degrees when pain was considered.  The VA examiner noted in his report that with repetition there was no increase in loss of range of motion.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an evaluation in excess of 10 percent for the Veteran's right knee disability under 38 C.F.R. § 4.40 and 4.45 during the period under consideration.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected right knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).    

In sum, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right knee disability.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected right knee disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent medical evidence of record, to include the December 2007 VA examination report as well as VA and private treatment records, indicate that the Veteran's right knee symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from December 1, 2006 to the present.

Higher evaluation for Surgical Scars of the Right Knee

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in July 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Former Diagnostic Code 7800 concerns scars of the head, face or neck and is therefore not applicable to this case, as the Veteran's scars are on the Veteran's right knee.  Diagnostic Codes 7801 and 7802, pertaining to scars, other than head, face, or neck, are also not applicable.  Diagnostic Code 7801 concerns scars which are deep and cause limited motion.  Although the Veteran testified at the October 2010 Board hearing that his right knee scar is deep, the objective evidence of record, to include the December 2007 VA examination report, shows that the Veteran's scar is superficial.  Moreover, there is no evidence that the right knee scars cause limited motion.  Diagnostic Code 7802, although concerning superficial scars, is also not applicable, since the clinical evidence establishes that the service-connected scars involve an area far less than that required for a compensable rating under that diagnostic code [929 square centimeters or 144 square inches].  Indeed, the Veteran's most recent VA examination indicates that none of his scars are longer than 2 inches, or wider than 1/2 inch.  See the December 2007 VA examination report.

A maximum 10 percent rating is warranted for superficial, unstable scars under Diagnostic Code 7803.  Instability is not demonstrated with respect to any of the Veteran's service-connected scars, as the December 2007 VA examiner pertinently noted there is no breakdown of the skin over his scars.  See the December 2007 VA examination report; see also 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) [indicating that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar].

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars that are painful on examination.  The Board notes that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

Finally, under Diagnostic Code 7805, scars may also be evaluated on the basis of any related limitation of function of the body part that they affect.  Functional loss of the right knee [in the form of limitation of motion] is already separately compensated via the award of a 10 percent disability rating under Diagnostic Codes 5260 and 5261 discussed above.  To consider the Veteran's complaints and observations of the Veteran's right knee limitation of motion for a second time in this separate evaluation would constitute improper pyramiding under 38 C.F.R. § 4.14.  As such, Diagnostic Code 7805 is not for application.

The surgical scars of the Veteran's right knee have been rated under Diagnostic Code 7804 [scars, superficial, painful on examination].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  As noted above, the Veteran's scars do not affect his head, face, or neck, are not deep, do not cause limitation of motion, are not unstable, and are superficial.  

Other diagnostic codes used for rating skin disabilities are not applicable to the Veteran's service-connected surgical scars.  The Veteran has not suggested that the use of any other diagnostic code would be more appropriate.

Schedular rating

The Veteran was afforded a VA examination for his surgical scars of the right knee in December 2007.  Notably, the Veteran stated that the surgical scars were not painful and caused no skin breakdown.  Upon physical examination, the VA examiner noted six scars located on the anterior surface of the Veteran's right knee.  She reported that the scars were 1.0 cm long and .5 cm wide; 1.0 cm long and .5 cm wide; 1.0 cm long and .5 cm wide; 0.5 cm long and .25 cm wide; 5.0 cm long and 1.0 cm wide; and 1.5 cm long and .5 cm wide.  Moreover, there was no tenderness on palpation, disfigurement, adherence to underlying tissue, result in limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.  

The Veteran testified as to the severity of a residual scar associated with his right knee disability at the October 27, 2010 Board hearing.  Crucially, he indicated that the scar on the inside of the medial area is constantly painful.  The Board notes that the Veteran is competent to identify obvious physical defects as to a scar and that the scar causes pain.  See Jandreau, supra.  

Because the Veteran has stated that the post-surgical scar associated with his service-connected right knee disability causes pain, and the evidence of record clearly indicates that the scar is superficial, the Board finds that a 10 percent evaluation for the scar under Diagnostic Code 7804 is warranted from October 27, 2010.  In reaching this conclusion, the Board observes that the 10 percent rating to be assigned is the highest possible disability evaluation assignable for the Veteran's residual scar disability under Diagnostic Code 7804.  The Board adds that a compensable disability evaluation is not warranted prior to October 27, 2010 because the evidence of record is absent any indication that the Veteran's surgical scars of the right knee were painful.

In sum, the Board finds that under Diagnostic Code 7804, the Veteran is not entitled to an increased initial disability rating for service-connected surgical scars of the right knee prior to October 27, 2010, and is entitled to a 10 percent evaluation thereafter.   

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected partial posterior medial meniscectomy of the right knee and surgical scars of the right knee disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed with the Department of Health as a computerized mapper.  See, e.g., the December 2007 VA examination report.  The Veteran stated at the October 2010 Board hearing that he had his work schedule altered so he can work from home for part of the day, and that taking pain medication causes him to miss work.  See the October 2010 Board hearing transcript, pgs. 17-18.  He also indicated during the December 2007 VA examination that the right knee disability has "significant" effects on his occupation, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and pain.  The Board notes that it has no reason to doubt that the Veteran's right knee and scar symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the right knee and surgical scars of the right knee disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected partial posterior medial meniscectomy of the right knee is denied.

Entitlement to an initial compensable disability rating for service-connected surgical scars of the right knee prior to October 27, 2010 is denied.

Entitlement to a 10 percent disability rating for service-connected surgical scars of the right knee from October 27, 2010 is granted, subject to the laws and regulations governing monetary awards.


REMAND

Initially, the Board observes that a 20 percent disability evaluation for the Veteran's service connected degenerative disc disease of the lumbar spine was initially assigned in the January 2008 rating decision.  Thereafter, in June 2008, the RO issued a rating decision that assigns a 10 percent rating effective from the effective date of service connection for this disability.  Thereafter, the Veteran submitted a statement expressing disagreement with the decision to include the reduction in rating in October 2008.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Moreover, the issue of restoration of a 20 percent disability rating is inextricably intertwined with the Veteran's claim for a higher initial disability evaluation for this disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the restoration issue must be addressed by the originating agency before the Board renders a decision on the claim for a higher initial evaluation.  

In addition to the foregoing, the Veteran testified at the October 2010 Board hearing that he underwent a spinal fusion in January 2010, and received subsequent physical therapy, emergency room treatment, and had X-rays taken at a VA medical center.  See the October 2010 Board hearing transcript, pgs. 14-15.  There are no treatment records pertaining to the January 2010 spinal fusion, subsequent physical therapy, emergency room treatment, or VA X-rays in the Veteran's claims folder.  Inasmuch as the record suggests that the Veteran underwent the aforementioned treatment, the Board is of the opinion that a remand is required to obtain all pertinent surgical treatment as well as any pertinent medical treatment obtained since January 2010.

Additionally, a review of the record reveals that the Veteran's last VA examination for his lumbar spine disability was conducted in December 2007, over three years ago.  Further, as noted above, the Veteran stated that he underwent a spinal fusion in January 2010.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Because the current level of the Veteran's service-connected lumbar spine disability following his surgery is unclear, the Board believes that another examination is necessary.

The claims of entitlement to increased initial disability ratings for surgical scars status post L5-S1 disectomy, and neuropathic pain of the bilateral lower extremities are inextricably intertwined with the claims of entitlement to an increased initial disability rating for the service-connected lumbar spine disability.  In other words, development of his claim for an increased initial disability rating for his lumbar spine disability may impact his claims for higher evaluations for his surgical scars status post L5-S1 disectomy and neuropathy of the bilateral lower extremities claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Inasmuch as the Board is remanding the case for an examination as to the current level of severity of the Veteran's lumbar spine disability, an examination should also be obtained to ascertain the current level of severity of the Veteran's surgical scars status post L5-S1 disectomy and neuropathic pain of the bilateral lower extremities.  

In a private treatment report from Premiere Pain Management, P.A., dated in September 2010, S.P., M.D., indicated that the Veteran's lumbar spine surgeries qualify him for permanent disability, and that minimal activity such as sitting at a desk for a work day are impossible for him to endure.  The issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should additionally be remanded to the RO to include the issue of TDIU, in accordance with the holding in Rice.


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to restoration of a 20 percent disability rating for degenerative disc disease of the lumbar spine.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue. If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back syndrome, surgical scars status post L5-S1 disectomy, and neuropathic pain of the bilateral lower extremities.  In particular, the Veteran should be asked to identify any medical provider or facility that provided surgical treatment for his back, surgical scars, and neuropathy of the bilateral lower extremities.  

After securing the necessary release(s), the RO should obtain these records.  Regardless of whether or not the Veteran responds, the RO should request any records from VA outpatient treatment for the degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back syndrome after January 2010, to include any X-ray reports.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should thereafter schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the current level of disability attributable to the Veteran's lumbar spine, surgical scars status post L5-S1 disectomy, and neuropathy of the bilateral lower extremities disabilities.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A complete rationale should be given for all opinions and conclusions expressed.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.

For the Veteran's lumbar spine, the examiner should specifically undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc. All functional losses should be equated to additional loss of motion (beyond that shown clinically).

In addition, the examiner should indicate whether the Veteran's lumbar spine degenerative disc disease is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also describe all current manifestations associated with the Veteran's lumbar spine scars.

Further, the examiner should comment on any adverse neurological symptomatology caused by his lumbar spine disorder, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

	Lastly, the examiner should comment on whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining gainful employment.  

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

4. Thereafter, the claims for increased initial ratings for degenerative disc disease of the lumbar spine status post L5-S1 disectomy with failed back syndrome, surgical scars status post L5-S1 disectomy, and neuropathic pain of the bilateral lower extremities must be readjudicated by the RO, to include the issue of TDIU.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


